DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 8, 9, 10, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shakib et al. (Publication: US 2018/0144547 A1) in view of Todd et al. (Publication: WO 2018/064601).

Regarding claim 1, see rejection on claim 8.
Regarding claim 2, see rejection on claim 9.
Regarding claim 3, see rejection on claim 10.

	Regarding claim 8, Shakib discloses a system comprising: a video decoder to decode video data captured from a plurality of different cameras at an event to generate decoded video ([0035]  – System 400 comprises a memory. [0104] - Memory stores decoder that decodes video information of image data [0035].
[0024] - Capture devices capture image data and received by the system.
) , the decoded video comprising a plurality of video images captured from camera (
[0104] - Memory stores decoder that decodes video information of image data [0035]
[0024] – capture devices include mobile device, wearable imaging devices, and device fixed to a robotic arm or movable mount.
) ; 
image recognition hardware logic to performing image recognition on at least a portion of the video to identify objects within the plurality of video images ([0076] – navigation component 408 identifies the selected target points within the set of images.); 
a metadata generator to associate metadata with one or more of the objects ([0043] metadata contain annotations associated with video of an object.); 
a point cloud data generator to generate point cloud data (
[0042] – the 3D model generation component 406 generates a 3D model, point cloud, in the real world environment.
[0041] – 3D, point cloud, is generated based on the captured 3D information from the video camera [0040]. ), 
the point cloud data usable to render an environment for the event ( [0042] – the 3D model generation component 406 generates a 3D model, point cloud, in the real world environment.
[0058] – 3D model is displayed and allows the virtual camera to be arbitrarily orbited and navigated around the scene via mouse or finger dragging (or head motion, in the case of VR headsets). ) .
Shakib disclose point cloud data as discussed above.
Shakib does not however Todd discloses 
	the decoded video comprising a plurality of video images captured from each of the plurality of different cameras (
[00122] – decode the video streams. 
[00113] – streams are received from more than one camera. ); 
a network interface to transmit the data or VR data derived from the data to a client device ( [00123] - Client 1410 receive video streams via Network 1415 via different networks. ).
generate data based on the decoded video ([00122] –decode the video streams for rendering the data, display.);
render an immersive virtual reality (VR) environment ( [0001] - generates the video of the environment for rendering to the HMD.
[0006] – HMD provides an  in an immersive virtual reality experience. )
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shakib with the decoded video comprising a plurality of video images captured from each of the plurality of different cameras; a network interface to transmit the data or VR data derived from the data to a client device; generate data based on the decoded video; render an immersive virtual reality (VR) environment  as taught by Todd. The motivation for doing so would have improve sharing VR experience as taught by Todd. 

Regarding claim 9, Shakib in view of Todd disclose all the limitations of claim 8 including point cloud data.
Todd discloses the client device comprises a VR engine to render the immersive VR environment using the [[point cloud]] or VR data ([0023] - The display of HMD renders the  view of the virtual environment using the video data.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shakib in view of Todd with the client device comprises a VR engine to render the immersive VR environment using the [[point cloud]] or VR data as taught by Todd. The motivation for doing so would have improve sharing VR experience as taught by Todd. 

Regarding claim 10, Shakib in view of Todd disclose all the limitations of claim 9 including the client device and VR environment .
Shakib discloseswherein the device is to interpret the metadata to identify objects within the environment ([0042] – metadata contain annotations that identify location and additional photographs of an object in the envornment.) .
Todd discloses to render graphical elements and superimpose the graphical elements on or around the objects within the VR environment ( [00133] - Video Source 1430 is optionally configured to provide overlays configured to be placed on other video, (virtual reality video [0023]). For example, these overlays may include a command interface, log in instructions, messages to a game player, images of other game players, video feeds of other game players (e.g., webcam video). In embodiments of Client 1410A including a touch screen interface or a gaze detection interface, the overlay may include a virtual keyboard, joystick, touch pad, and/or the like. In one example of an overlay a player's voice is overlaid on an audio stream. Video Source 1430 optionally further includes one or more audio sources. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shakib in view of Todd with to render graphical elements and superimpose the graphical elements on or around the objects within the VR environment as taught by Todd. The motivation for doing so would have improve sharing VR experience as taught by Todd. 

Regarding claim 15, see rejection on claim 8.
Regarding claim 16, see rejection on claim 9.
Regarding claim 17, see rejection on claim 10.

Claims 4, 5, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shakib et al. (Publication: US 2018/0144547 A1) in view of Todd et al. (Publication: WO 2018/064601) and Wu (Publication: CN 205408064 U).

Regarding claim 4, see rejection on claim 11.
Regarding claim 5, see rejection on claim 12.

Regarding claim 11, Shakib in view of Todd disclose all the limitations of claim 10 including the client device and VR environment .
Shakib in view of Todd do not however Wu discloses
	an audio processor to receive audio data captured from a plurality of microphones at the event (Page 1, last paragraph - multimedia collection devices comprises a plurality of microphones, audio processing device receives audio.) and to associating the audio data with portions of the video data based on 	timestamp values associated with the portions of the video data and portions of the audio data (Page 1, 8th paragraph - the multimedia collecting device corresponding to the media processing server, carrying the acquired multiplex video current time stamp is sent to the media processing server, and transmitting the acquired multi-channel audio streams carry timestamp sent to the user client for the user client generates a corresponding panoramic output audio. 
Page 4, 4th paragraph - the time stamp is a multimedia processing Device 203. The received panoramic video stream and the multi-channel audio -stream included in the panoramic Video stream and multiple audio streams for time synchronization. The corresponding panoramic include the position of the audio). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shakib in view of Todd with an audio processor to receive audio data captured from a plurality of microphones at the event and to associating the audio data with portions of the video data based on timestamp values associated with the portions of the video data and portions of the audio data as taught by Wu. The motivation for doing so would have improved user experience as taught by Wu. 

Regarding claim 12, Shakib in view of Todd disclose all the limitations of claim 10 including the immersive VR environment.
Shakib in view of Todd do not however Wu discloses
Wu discloses wherein the network interface is to transmit the audio data to the client device, wherein audio of the event is generated on the client device synchronized with the environment (Page 1, 8th paragraph - transmitting the acquired multi-channel audio streams carry timestamp sent to the user client for the user client.
Page 3 9th paragraph - Client device 200 include video and audio stream.
Page 3 tth paragraph The received panoramic video stream and the multi-channel audio, stream included in the panoramic video stream and multiple audio streams for time synchronization.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shakib in view of Todd and Wu with wherein the network interface is to transmit the audio data to the client device, wherein audio of the event is generated on the client device synchronized with the environment as taught by Wu. The motivation for doing so would have improved user experience as taught by Wu. 

Regarding claim 18, see rejection on claim 11.
Regarding claim 19, see rejection on claim 12.

Claims 6, 7, 13, 14, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shakib et al. (Publication: US 2018/0144547 A1) in view of Todd et al. (Publication: WO 2018/064601) and Rowell et al. (Publication: 2020/0342652 A1).

Regarding claim 6, see rejection on claim 13.
Regarding claim 7, see rejection on claim 14.

Regarding claim 13, Shakib in view of Todd disclose all the limitations of claim 8 including the immersive VR environment.
	Shakib in view of Todd do now however	Rowell discloses 
wherein the image image recognition hardware logic comprises a machine learning engine trained to identify one or more of the objects ([0005] - to generate a model identifying images including chairs a neural network is trained on many images including images having chairs of various shapes and types, images without chairs, and many edge case images including objects that resemble chairs but are not chairs.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shakib in view of Todd with wherein the image image recognition hardware logic comprises a machine learning engine trained to identify one or more of the objects as taught by Rowell. The motivation for doing so to meet rising demand for more capable mobile computing devices as taught by Rowell. 

Regarding claim 14, Shakib in view of Todd disclose all the limitations of claim 8 including the immersive VR environment.
Shakib discloses video reconstruction hardware logic to determine a location and orientation of a plurality of virtual cameras ( [0068] - Fig. 7 shows navigation component determines a position and orientation of a virtual cameras for several virtual cameras [0069].), 
the network interface to transmit to the client device ([00123] - Client 1410 receive video streams via Network 1415 via different networks.). 
Shakib in view of Todd do not however Rowell discloses
the indication usable by the client device to render the environment from the perspective of one of the virtual cameras selected by an end user ([0051] - The camera turning service view controlling the camera tuning service 107 may also display the performance of virtual camera devices having camera setting parameters identical to the selected camera device. The user interface 109 may include a click through menu for navigating between the above views. The menu may arrange the different views as tabs, icons, panels, or any other arrangement. The menu is selected by an user.);
to transmit an indication of the virtual cameras ([0051] - The camera turning service view controlling the camera tuning service 107 may also display the performance of virtual camera devices having camera setting parameters identical to the selected camera device. The user interface 109 may include a click through menu for navigating between the above views. The menu may arrange the different views as tabs, icons, panels, or any other arrangement. The menu is selected by an user.)  .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shakib in view of Todd with the indication usable by the client device to render the environment from the perspective of one of the virtual cameras selected by an end user; to transmit an indication of the virtual cameras as taught by Rowell. The motivation for doing so to meet rising demand for more capable mobile computing devices as taught by Rowell. 

Regarding claim 20, see rejection on claim 13.
Regarding claim 21, see rejection on claim 14.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING WU whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Thursday and alternate Fridays: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616